The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the Claim Set filed 5/21/2020.
Applicant’s election of Groups I: claims 1-13 and 20, in the reply filed on 2/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Further, Applicant’s elected species is as follows: Oleic acid as a species of non-aqueous solvent; Mixtures of d-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine as a species of surfactant; and propylene glycol as a species of additional solvent.
Herein, claims 1-13 and 20 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/20 and 2/11/2022 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paliwal et al (USP 7049320, cited in IDS filed 5/21/2020) [Paliwal] in view of Macheras et al (US 20130190252, of record) [Macheras] and Malcolm (US 20070197487) [Malcolm}.
Regarding claims 1-6 and 11,
Paliwal teaches an oral pharmaceutical composition comprising NK-1 antagonists, wherein, in particular, NK-1 antagonists is telmapitant, provided in a liquid preparation (i.e., in solution) comprising propylene glycol (e.g., co-solvent) and excipients such as sweeteners, wherein telmapitant (NK-1 antagonists) is useful for treating emesis (Abstract; col.4, lns.40-51; col.15, lns.24-59; col.16, lns.10-18; Claims 1, 10 (chemical structure of telmapitant: claim 10) and 15; See entire document).
Paliwal differs from the claims in that the document does not teach that the oral pharmaceutical composition further comprises oleic acid (e.g., non-aqueous solvent), and a mixture of surfactants (elected species): d-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine.
However, Macheras and Malcolm, as a whole, cure the deficiencies. 
Macheras teaches a pharmaceutical formulation for oral administration of poorly water soluble drugs wherein the composition comprises a lipophilic active ingredient, wherein oleic acid (elected species: non-aqueous solvent) is a 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the advantages of providing telmapitant as taught by Paliwal in an oral pharmaceutical formulation as taught by Macheras to enhance its solubility the bioavailability in improved oral pharmaceutical composition having a reasonable expectation of possible gastrointestinal side effects associated with oral administration of an active agent.
Malcolm teaches that d-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine perform together as a solubility enhancer [0126]; [0149]; [0169]; [0192]; [0209]; [0227]; [0239]; [0273]; [0343]; claim 10, 20, 29, 42, 57 70, 79 and 91). 
Thus, it would have been obvious to one of ordinary skill in the art to provide d-a-tocopherol polyethylene glycol 1000 succinate (TPGS) and phosphatidylcholine together in an oral pharmaceutical composition in order to further enhance the solubility of an active agent such as telmapitant to increase its bioavailability and provide a therapeutically effective drug delivery formulation.

 Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Paliwal, Macheras and Malcolm, as a whole.
Claims 7-10, 12, 13 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paliwal et al (USP 7049320, cited in IDS filed 5/21/2020) [Paliwal] in view of Macheras et al (US 20130190252, of record) [Macheras] and Malcolm (US 20070197487) [Malcolm} as applied to claims 1-6 above and further in view of Zhang et al (WO0914209962) [Zhang].
The teachings of Paliwal, Macheras and Malcolm, as a whole, are described above.
Paliwal, Macheras and Malcolm differ from the claims in that the documents do not teach that the composition further 
However, Zhang cures the deficiencies.
Zhang teaches the use of NK-1 antagonist (Abstract; [0087]; fifth paragraph; See entire document), wherein the NK-1 antagonist is used in the prevention of chemically induced nausea and vomiting (emesis) after chemotherapy [0007]. Zhang teaches dosage forms for oral administration of the active agent comprising solid dosage forms (e.g., capsules) and non-aqueous liquid dosage forms [0092], wherein the dosage form comprises an antioxidant, wherein the antioxidant is EDTA and/or Vitamin E and esters thereof ([0042]; [0061]; [0069]; [0070]; [0092]). Furthermore, Zhang teaches that the composition comprises sweetening agents, e.g., sucralose ([0044]; [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oral pharmaceutical composition as taught by Paliwal, Macheras and Malcolm, as a whole, in accordance with the teaching of Zhang to further comprise an antioxidant comprising EDTA (ethylene diaminetetraacetic acid tetrasodium salt dihydrate) to act as a preservative and a sweetener (palatability agent) such as sucralose to active as taste making agent to improve acceptance of patients for oral delivery of telmapitant.

It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Paliwal, Machera, and Malcolm and Zhang, as a whole

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626